 
 
I 
108th CONGRESS 2d Session 
H. R. 4833 
IN THE HOUSE OF REPRESENTATIVES 
 
July 14, 2004 
Mr. John introduced the following bill; which was referred to the Committee on Education and the Workforce 
 
A BILL 
To direct the Secretary of Education to extend the same level of increased flexibility to all rural local educational agencies under part A of title I of the Elementary and Secondary Education Act of 1965. 
 
 
1.Short titleThis Act may be cited as the Rural Education Equity Act of 2004. 
2.Increased flexibility for rural local educational agencies 
(a)In generalIf the Secretary of Education takes any action (whether by regulation, guidance, or otherwise) to authorize increased flexibility for any category of rural local educational agencies, the Secretary shall extend the same level of increased flexibility to all rural local educational agencies. 
(b)DefinitionsIn this section: 
(1)Increased flexibilityThe term increased flexibility means increased flexibility under, or facilitated compliance with, part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.).  
(2)Rural local educational agencyThe term rural local educational agency includes any local educational agency described in section 6211(b) or section 6221(b)(1) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7345(b), 7351(b)(1)). 
(c)ApplicationThis section applies to any action described in subsection (a) that occurs on or after January 8, 2002 (the date of the enactment of the No Child Left Behind Act of 2001 (Public Law 107–110)).  
 
